Citation Nr: 0639226	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
right eye disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a right eye disability (traumatic optic neuropathy), 
effective August 15, 2003.


FINDING OF FACT

Since August 15, 2003, the veteran's right eye disability has 
been manifested by a corrected visual acuity of 20/25 and 
average concentric contraction to 45 degrees but not to 15 
degrees.  Since August 15, 2003, the veteran's nonservice-
connected left eye has been manifested by corrected visual 
acuity of 20/20 and average concentric contraction to 60 
degrees but not to 45 degrees.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no 
higher, for a right eye disability (traumatic optic 
neuropathy) have been met since August 15, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.75, 4.76, 4.76a, 4.83a, 4.84a, Diagnostic Codes (DCs) 6026, 
6061-6080 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his right eye disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's traumatic optic neuropathy is rated under DC 
6026, which pertains to optic neuritis.  Diagnostic Code 6026 
directs that optic neuritis is to be rated for the underlying 
disease, combined with the impairment of visual acuity or 
field loss.  38 C.F.R. § 4.84a, DC 6026 (2006).  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, DCs 6061 to 6079.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a, Table V (2006).

In this respect, a 10 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6078, 6079 
(2006).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 
(2006).

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6074, 6076, 
6077, 6078 (2006).

On examination conducted on behalf of VA in October 2003, the 
veteran's uncorrected visual acuity for the right eye was 
20/40 for far vision, corrected to 20/25.  For near vision, 
the uncorrected visual acuity for the right eye was 20/100.  
The uncorrected far vision on the left was 20/20, corrected 
to 20/20.  For near vision, the uncorrected visual acuity for 
the left eye was 20/25.  There was no evidence of diplopia.  

In this case, the veteran's impairment of visual acuity is 
not compensable.  Specifically, the veteran's impairment of 
visual acuity does not meet the criteria for a compensable 
rating under DCs 6061 through 6078.  Pursuant to DC 6079, 
which directs that where the vision in one eye is 20/40 
(6/12), and the vision in the other eye is 20/40 (6/12), a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.84a, 
DC 6079; 38 C.F.R. § 4.84a, Table V (2006).  In this case, 
the veteran's visual acuity is better than 20/40 in each eye.  
Thus, he is not entitled to a rating higher than 10 percent 
under the diagnostic codes pertaining to impairment of visual 
acuity, when rated according to the usual method.

The Board now turns to impairment of the field of vision.  
The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. 
§ 4.76a, Table III (2006).  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2006).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is:  Temporally:  85; 
down temporally:  85; down:  65; down nasally:  50; nasally:  
60; up nasally:  55; up:  45; up temporally:  55.  
The normal total is 500 degrees.

On examination conducted on behalf of VA in October 2003, 
there was significant constriction of the visual field of the 
right eye using the roman numeral III4e Goldman target, with 
the right eye more contracted than the left.  According to 
the Goldman perimeter test results, contraction of the visual 
fields were as follows:

Temporally, contraction to 58 degrees (normal field 85) Down 
temporally, contraction to 52 (normal field 85) Vision down, 
contraction to 70 (normal field 65) Down nasally, contraction 
to 38 (normal field 50) Vision nasally, contraction to 40 
(normal field 60) Up nasally, contraction to 25 (normal field 
55) Vision up, contraction to 20 (normal field 45) Up 
temporally, contraction to 38 (normal field 55).

Contraction of visual fields for the left eye were as 
follows:

Temporally, contraction to 70 degrees (normal field 85) Down 
temporally, contraction to 64 (normal field 85) Vision down, 
contraction to 60 (normal field 65) Down nasally, contraction 
to 54 (normal field 50) Vision nasally, contraction to 52 
(normal field 60) Up nasally, contraction to 45 (normal field 
55) Vision up, contraction to 45 (normal field 45) Up 
temporally, contraction to 52 (normal field 55).

The total remaining visual field for the right eye was 336.  
The total remaining visual field for the left eye was 438.  
Average visual contraction was to 42 degrees in the right eye 
and to 55 degrees in the left eye.  38 C.F.R. §§ 4.76, 4.76a.  
After the physical examination, the diagnoses were 
constricted visual fields, and nerve fiber loss in the right 
eye.  No signs of glaucoma or other visual field ocular 
diseases were noted in either eye.

Under DC 6080 for rating visual field impairment, unilateral 
concentric contraction to 30 degrees but not to 15 degrees 
warrants a 10 percent evaluation.  In the alternative, 
unilateral concentric contraction to 30 degrees but not to 15 
degrees may be evaluated as the equivalent of corrected 
visual acuity of 20/100 (6/30).  Unilateral concentric 
contraction to 15 degrees but not to 5 degrees warrants a 20 
percent evaluation.  In the alternative, unilateral 
concentric contraction to 15 degrees but not to 5 degrees may 
be evaluated as the equivalent of corrected visual acuity of 
20/200 (6/60).  38 C.F.R. § 4.84a, DC 6080.  The alternative 
ratings are to be employed when there is ratable defect of 
visual acuity, or a different impairment of the visual field 
in the other eye.  38 C.F.R. § 4.84a, DC 6080, Note (2).

In this case, the Goldman perimeter test showed that the 
total remaining visual field for the right eye was 336.  This 
number divided by eight equals 42 (the average contraction of 
visual field).  The Goldman perimeter test showed that the 
total remaining visual field for the left eye was 438.  This 
number divided by eight equals 55 (the average contraction of 
visual field).  Under the provisions of Diagnostic Code 6080, 
the alternative ratings are to be employed when there is 
ratable defect of visual acuity, or a different impairment of 
the visual field in the other eye.  Applying the Goldman test 
results from the veteran's October 2003 examination, field of 
vision in the right eye was restricted to 45 degrees but not 
to 30 degrees, and field of vision in the left eye was 
restricted to 60 degrees but not to 45 degrees.  Under the 
normal method, where the veteran is service-connected for one 
eye that has constriction of the visual field to 30 degrees 
but not to 15 degrees, a 10 percent rating is warranted.  
Because the veteran has an impairment of the visual field in 
his nonservice-connected left eye, however, the alternate 
method of rating impairment of the visual field is also 
applicable.  Applying the alternative visual acuity 
impairment equivalents, average concentric contraction of 
visual field of 42 degrees in the right eye converts to a 
visual acuity of 20/70, and average concentric contraction of 
visual field of 55 degrees in the left eye converts to a 
visual acuity of 20/50.  Those findings support a 20 percent 
evaluation under the provisions of DC 6078, but no more.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's right eye disability 
has continuously been 20 percent disabling since August 15, 
2003, when service connection became effective.  The benefit-
of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and January 
2005; and a rating decision in November 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating of 20 percent for traumatic optic neuropathy of the 
right eye, but no higher, is granted from August 15, 2003. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


